DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of the Applicant’s claim of foreign priority to foreign application MX/A/2018/008965 filed 20 July 2018. However, since the Applicant has neither provided a certified copy or a translation thereof, no priority date is given. The effective filing date of the instant claims is 16 July 2019.

Election/Restrictions
Claims 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 18 January 2021. The Applicant’s remarks regarding traversal is unclear as to what they are actually arguing. This is not found persuasive because a clear argument has not been presented. The requirement is still deemed proper and is therefore made FINAL.

Status of the Claims
Claims 1-13 are pending.
Claims 12-13 are withdrawn.
Claims 1-11 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are indefinite for multiple reasons including the following.
Regarding claims 1 and 8, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claims 1 and 3-5 are further indefinite for using the term “cbp” which has no definition in the claims or specification nor is a well-known abbreviation in the art.
Claims 3-11 are indefinite for using unclear and improper English phrasing including, “characterized because…” and, in claim 8, “characterized because for the formulation of a liter of paint we use…” The meaning of these phrases is unclear to the Examiner.
Claims 3-5 and 10 are further indefinite for using the term “NF-10” which has no definition in the claims or specification nor is a well-known abbreviation in the art. 
Claims 8-10 are indefinite for being an improper multiple dependent claim. Claim 8 depends from “any of the aforementioned claims” however claim 6 is already multiply dependent as it depends from “claim 3 and 4.” Because the metes and bounds of claim 8 cannot be determined, claims 8-10 will not be further examined on the merits.
Claims 1-11 are indefinite for the phrase “where said pyrethroid biocides are activated or catalyzed by (PBO) piperonyl butoxide.” It is unclear if PBO is present in the composition or if the selection of pyrethroid biocides merely needs to be selected from those capable of being activated or catalyzed by (PBO) piperonyl butoxide. For purposes of examination, the latter interpretation wherein PBO is not present is being applied.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102a1 as being anticipated by Ohtsubo et al. (US 5,063,059).
The Applicant claims, in claim 1, a composition comprising a cbp vehicle and at least one of microencapsulated deltamethrin or microencapsulated cypermethrin along with piperonyl butoxide. The limitation reciting, “Paint composition with prolonged release biocides to repel, reduce, and control insects…” is towards an intended use of the claimed composition, does not result in a structural difference over the prior art, and is given minimal patentable weight (See MPEP 2111.02 (II)). The limitation reciting, “preferably a water-based acrylic vinyl paint” is indefinite and given minimal patentable weight as it does not further define the metes and bounds of the claimed invention. The limitation reciting, “where said pyrethroid biocides are activated or catalyzed by (PBO) piperonyl butoxide” is interpreted, as above, as not actually requiring the PBO to be present in the claimed composition. Claim 2 is towards a process in which the microcapsules are prepared. Claim 2 is a product-by-process limitation, does not provide a structure to the claim, and is given minimal patentable weight (See MPEP 2113).
Ohtsubo teaches a slurry of microcapsules wherein cypermethrin (10%) is encapsulated (col 9, lns 10-30) which anticipates instant claims 1-2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ribot Barroso et al. (US 9,968,095).
The Applicant claims, in claim 1, a composition comprising a cbp vehicle and at least one of microencapsulated deltamethrin or microencapsulated cypermethrin along with piperonyl butoxide. The limitation reciting, “Paint composition with prolonged release biocides to repel, reduce, and control insects…” is towards an intended use of the claimed composition, does not result in a structural difference over the prior art, and is given minimal patentable weight (See MPEP 2111.02 (II)). The limitation reciting, “preferably a water-based acrylic vinyl paint” is indefinite and given minimal patentable weight as it does not further define the metes and bounds of the claimed invention. The limitation reciting, “where said pyrethroid biocides are activated or catalyzed by (PBO) piperonyl butoxide” is interpreted, as above, as not actually requiring the PBO to be present in the claimed composition. Claim 2 is towards a process in which the microcapsules are prepared. Claim 2 is a product-by-process limitation, does not provide a structure to the claim, and is given minimal patentable weight (See MPEP 2113). In claim 11, the composition further includes either a microencapsulated photoluminescent pigment or a microencapsulated reflecting pigment.
Ribot Barroso teaches a powdered insecticide microcapsule comprising mineral oil insecticide, propylene glycol, melamine, chitosan, acetic acid, glutaraldehyde, calcium chloride, sodium hydroxide, and water (col 6, ln 55- col 7, ln 36). The insecticide can be microencapsulated deltamethrin or cypermethrin and can be used in a paint composition along with microencapsulated photoluminescent or reflective pigment (claim 1). 

It would have been obvious to prepare the composition of Ribot in water, which is presumed to be a cbp vehicle in lieu of evidence to the contrary, since Ribot teaches water as a suitable solvent in their invention. The resulting composition reads on instant claims 1-2 and 11.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,968,095. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘095 claim requires a composition comprising microencapsulated cypermethrin and microencapsulated photoluminescent pigment. ‘095 does not teach a cbp vehicle but since the exact definition of what a cbp vehicle is unknown, the process step of incorporating into a “coating, paint, or adhesive” is interpreted as reading on the vehicle of claims 1-2 and 11.

Claims 1-2 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,968,094. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘094 claim requires a composition comprising microencapsulated cypermethrin and microencapsulated photoluminescent pigment. ‘094 does not teach a cbp vehicle but since the exact definition of what a cbp vehicle is unknown, the process step of “polymeric microencapsulation, microencapsulation by coacervation, or ionic microencapsulation” which all require the use of an aqueous solvent is interpreted as reading on the vehicle of claims 1-2 and 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached on M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 




/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613